Exhibit 10.3

AMENDMENT No. 3 TO

EXTENDED COLLABORATION AND LICENSE AGREEMENT

THIS AMENDMENT NO. 3 (this “Amendment No. 3”), dated as of January 31, 2012 (the
“Effective Date”), by and between ABT Holding Company, formerly operating as
“Athersys, Inc.” prior to a name change, a Delaware corporation having its
principal offices at 3201 Carnegie Avenue, Cleveland, Ohio 44115 (“Athersys”),
and Bristol-Myers Squibb Company, a Delaware corporation having offices at Route
206 and Province Line Road, Princeton, New Jersey 08543 (“BMS”). Athersys and
BMS may be referred to herein individually as a “Party” and collectively as the
“Parties.”

RECITALS

A. Athersys and BMS are parties to the Extended Collaboration and License
Agreement, dated as of January 1, 2006 (the “Extended Agreement”), as amended by
letter agreements March 1, 2007 and on March 31, 2009.

B. BMS accepted Cell Line GXXX1 as an Accepted Cell Line in accordance with
Section 2 of the Extended Agreement.

C. The Parties desire to amend the Extended Agreement to provide for an
immediate payment and a Counterscreening License for Accepted Cell Line GXXX1.

NOW, THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Amendment No. 3, the Parties agree as follows:

 

  1. Upon execution of this Amendment No. 3, the Parties acknowledge and agree
that in lieu of the payment provisions of Section 4.1(d) of the Extended
Agreement, BMS will pay Athersys one lump sum payment in the amount of $200,000
in satisfaction of all future payment obligations for Accepted Cell Line GXXX1,
and such cell line will be designated as a Counterscreening Cell Line.

 

  2. This Amendment No. 3 and the Extended Agreement constitute the entire
agreement of the Parties with respect to the subject matter hereof and thereof
and supersedes all prior agreements and undertakings, both written and oral,
with respect to the subject matter hereof and thereof.

 

  3. Except as specifically stated herein, all other terms and conditions of the
Extended Agreement remain unchanged, and any capitalized term which is not
defined in this Amendment No. 3 shall have the meaning ascribed to it in the
Extended Agreement. To the extent that any term of the Extended Agreement
conflicts with this Amendment No. 3, the terms of this Amendment No. 3 shall
apply.



--------------------------------------------------------------------------------

  4. This Amendment No. 3 may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and to this Amendment No. 3 were upon the same instrument.

 

  5. This Amendment No. 3 shall be construed in accordance with and governed by
the internal substantive law of the State of New York, without giving effect to
its conflict of laws rules and regulations.

IN WITNESS WHEREOF, the Parties hereto have executed this Amendment No. 3 by
their duly authorized representatives.

 

ABT HOLDING COMPANY     BRISTOL-MYERS SQUIBB COMPANY By:   /s/ John Harrington  
  By:   /s/ Michael Cucolo Name:   John Harrington     Name:   Michael Cucolo
Title:   CSO     Title:   Transactions Lead, Technologies         Strategic
Transactions Group Date:   3-8-12     Date:   March 5, 2012              
Approved As To Form Only BMS Legal Dept.       By:   /s/ JBS